DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 06/10/2022.
Claims 1-23 are pending for examination. Applicant amends claims 1, 10, 17, and 20. The amendments have been fully considered and entered.
Amendments to claims 1, 10, and 17 regarding the claim objections have been accepted and the claim objections have been withdrawn.
Amendment to claim 1 regarding the 35 U.S.C. § 112(a) rejection has been accepted and the 35 U.S.C. § 112(a) rejection has been withdrawn.

Response to Arguments
For convenience, the newly introduced limitations, as made by amendments, are marked as underlined.
Applicant’s arguments, see Remarks, filed 06/10/2022, with respect to the rejection of claims 1, 10, and 17 under 35 U.S.C. § 103 have been fully considered but are not persuasive. The following are applicant arguments recited in the Remarks followed by Examiner's response:
a.	Applicant argues, regarding claim 1, that “The references do not disclose or suggest applying a third party artificial intelligence-based risk analysis evaluation to the personally identifying information data received to generate a risk score. In particular, the third party artificial intelligence software of Gharabegian does not disclose or suggest risk analysis evaluation. Instead Gharabegian is teaching generic off-loading generic processing or actions to the third party of Gharabegian. Further, Srinivasan, Kim, Trelin, Fox, Itzhaki, Duncan, Hart, Benayed and/or Livesay do not disclose or suggest risk analysis evaluation. Srinivasan, Kim, Trelin, Gharabegian, Fox, Itzhaki, Duncan, Hart, Benayed and/or Livesay do not disclose or suggest the claimed invention because Srinivasan, Kim, Trelin, Gharabegian, Fox, Itzhaki, Duncan, Hart, Benayed and/or Livesay, alone or in combination with one another, do not disclose or suggest risk analysis evaluation. The claimed third party artificial intelligence risk is different from the generic processing and actions of the third party of Gharabegian or the trusted partner of Srinivasan.” (Remarks, pgs. 12-13)
Examiner respectfully disagrees and submits that the combination of Trelin and Gharabegian reasonably teaches the claimed “applying a third party artificial intelligence risk analysis evaluation to the personally identifying information data received to generate a risk score.” As previously submitted in the previous office action, Trelin was used to teach applying an artificial intelligence process to determine a risk score from the respective information that the person is who he or she asserts to be based on received personally identifying information (see paragraphs [0066] and [0035] of Trelin). In other words, Trelin teaches an artificial intelligence risk analysis evaluation. While Trelin does not disclose that the artificial intelligence risk analysis evaluation is implemented by a third party as claimed, Gharabegian teaches a third party artificial intelligence software hosted on remote servers to be utilized to perform processing or actions (see paragraph [0063] of Gharabegian). In other words, offloading generic artificial intelligence functions to remote third parties is known. Therefore, the combination of Trelin and Gharabegian reasonably teaches the claimed “applying a third party artificial intelligence risk analysis evaluation to the personally identifying information data received to generate a risk score.” One of ordinary skill would find it obvious to modify Trelin’s artificial intelligence risk analysis evaluation to be implemented remotely by a third party for the benefit of offloading processing power (see paragraph [0063] of Gharabegian).
b.	Applicant argues, that “the Office Action is improperly changing the functions taught in the references to meet the claimed functions. In particular, the Office Action is improperly changing the generic processing and functions of the third party Al of Gharabegian to meet the claimed elements of applying a third party artificial intelligence risk analysis evaluation to the personally identifying information data received to generate a risk score; authenticating the user if the risk score, when compared to a risk score criteria, indicates a low risk that a person attempting to register is not the user.” (Remarks, pg. 13)
Examiner respectfully disagrees. As explained in point a. above, examiner submits that the combination of Trelin and Gharabegian reasonably teaches the claimed element of “applying a third party artificial intelligence risk analysis evaluation to the personally identifying information data received to generate a risk score.” Furthermore, examiner submits that Trelin and Gharabegian teaches this claim element with no reasonable change of function. Gharabegian was only used to modify Trelin’s artificial intelligence risk analysis evaluation to be implemented remotely by a third party for the benefit of offloading processing power. Furthermore, Trelin teaches the claimed functions of “authenticating the user if the risk score, when compared to a risk score criteria, indicates a low risk that a person attempting to register is not the user” as seen in paragraph [0094] of Trelin and further explained in the 103 rejection section below. Therefore, examiner submits that the Office Action is not improperly changing the generic processing and functions of the third party Al of Gharabegian to meet the claimed functions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan et al. (US 20130086657 A1; hereinafter “Srinivasan”) in view of Kim et al. (US 20110307381 A1; hereinafter “Kim”), Trelin (US 20190266314 A1), and further in view of Gharabegian (US 20180268056 A1).
As per claim 1, Srinivasan discloses: a computer implemented method for proving identity when registering for a service provided by an entity, comprising: 
presenting, by the entity, a user with options for registering for the service (Srinivasan, Fig. 7), wherein the options comprise a first option of validating a user identity through a trusted partner and a second option of validating the user identity through receipt of personal identifying information (Srinivasan, [0024], [0066], and Fig. 7, an application/NPR (i.e., entity) displays options to a user to validate their identity for registration, wherein the options include radio buttons that allow a user to validate via a particular identity provider (i.e., trusted partner), or an option to input personal identifying information (PII), e.g., name and email address information (see [0059])); 
responsive to selection of the first option:
receiving, by the entity, user data from the trusted partner responsive to the user logging into a page on the trusted partner (Srinivasan, [0028]-[0029], identity data (e.g., user's name, address, date of birth, relationship information, social graph data) is retrieved from an identity provider in response to successful logging into the identity provider); and
populating entity user data for the service according to the user data received from the trusted partner responsive to successfully validation of the identity of the user (Srinivasan, [0028]-[0029], responsive to successful user login to the application using login credentials for the user’s Facebook identity, identity information/data gathered can be used to automatically fill out (i.e., populate) a portion of a form for the application);
responsive to selection of the second option:
receiving, by the entity, personally identifying information data from the user (Srinivasan, [0063] and Fig. 7, user chooses to register for a local NPR (see Fig. 7) which would require the user to create an account by inputting email and password information. Responsive to account creation, the user’s information such as email (i.e., personally identifying information data) is received and stored by the account).
Srinivasan does not disclose, however, Kim teaches or suggests: validating the user identity for the service responsive to a determination that a user identifier from the trusted partner matches a user identifier on record with the entity (Kim, [0095] and [0097], a universally unique identifier (UUID) is received from the trusted third party after successful authentication with the trusted third party, [0097], user identity is validated responsive to a determination that the UUID from the trusted third party matches a previously stored UUID).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of Srinivasan to include validating the user identity using a user identifier from the trusted partner matching a user identifier on record as taught by Kim for the benefit of validating a user based on a non-sensitive user identifier that is trusted, as opposed to exposing private information (e.g., credit card) which prevents malicious actors from obtaining user sensitive personal identifying information in the validation process (Kim, [0005]).
While the modified Srinivasan teaches selection of the second option (Srinivasan, [0063] and Fig. 7), the modified Srinivasan does not disclose, however, Trelin teaches or suggests: applying an artificial intelligence (Al) risk analysis evaluation to the personally identifying information data received to generate a risk score (Trelin, [0066], artificial intelligence is used to determine a risk score that represents the risk from the respective information that the person is who he or she asserts to be, [0035], wherein the information includes biographic information, e.g., email address (i.e. personally identifying information data), among other information); 
authenticating the user if the risk score, when compared to a risk score criteria, indicates a low risk that a person attempting to register is not the user (Trelin, [0094], score (i.e., risk score) is determined after identity check, wherein the risk score is compared to a confidence threshold (i.e., risk score criteria), wherein a high risk score indicates that the person is who he or she asserts to be in order to approve the person for enrolment); and 
populating entity user data for the service according to the user data received from the user responsive to successful authentication of the user identity (Trelin, [0055]-[0056], biographic data is evaluated to determine if the digital representation of the biometric data (e.g., digital picture of user (see [0035])) is genuine. If the digital representation of the biometric data is genuine (i.e., successful authentication), enrollment is processed, [0057], user fills out form specifying name, address, and email to be populated for the user’s /enrollment account), 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Srinivasan to include applying artificial intelligence to the user’s personally identifying information for authenticating the user’s identity as taught by Trelin because a person of ordinary skill in the art would know to combine prior art elements according to known methods to yield the predictable result of obtaining the known benefits of using artificial intelligence for the authentication process, such as automation and reduction of human error (KSR).
While the modified Srinivasan teaches an artificial intelligence risk analysis evaluation to determine the risk of authenticating a user from their PII (Trelin, [0066]), the modified Srinivasan does not disclose it being of a third party. However, Gharabegian teaches or suggests: a third party artificial intelligence software hosted on remote servers to be utilized to perform processing or actions (Gharabegian, [0063], “artificial intelligence and/or machine learning software may not need to be stored on an intelligent shading system 300 and/or third party artificial intelligence and/or machine learning software hosted on remote servers may be utilized to perform this processing or these actions”). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Srinivasan to include using a third party artificial intelligence software hosted on remote servers as taught by Gharabegian for benefit of offloading processing power (Gharabegian, [0063]).

Claims 2-6, 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan view of Kim, Trelin, Gharabegian, and further in view of Fox et al. (US 20180013565 A1; hereinafter “Fox”).
As per claim 2, claim 1 is incorporated and the modified Srinivasan does not disclose, however, Fox teaches or suggests: wherein the user data from the trusted partner comprises an encrypted value (Fox, [0019], user sensitive information encrypted).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Srinivasan to include encrypting user sensitive information being communicated as taught by Fox for the benefit of improving remote identity verification by protecting user sensitive information from malicious third parties (Fox, [0003]).

As per claim 3, claim 2 is incorporated and the modified Srinivasan does not disclose, however, Kim teaches or suggests: decrypting the user data received from the trusted partner (Kim, [0075], all important data is encrypted and decrypted).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Srinivasan to include decrypting user data as taught by Kim because a person of ordinary skill in the art would know to combine prior art elements according to known methods to yield the predictable result of decrypting encrypted user data (KSR).

As per claim 4, claim 2 is incorporated and the modified Srinivasan discloses: wherein the user data comprises a first name, a last name, and a data of birth of the user (Srinivasan, [0028], identity data, e.g., user's name, address, date of birth, relationship information, social graph data, etc.).

As per claim 5, claim 2 is incorporated and the modified Srinivasan discloses: wherein the user data comprises a user identifier (Srinivasan, [0028], user’s name).

As per claim 6, claim 5 is incorporated and the modified Srinivasan does not disclose, however, Fox teaches or suggests: wherein the encrypted value of the user identifier received from the trusted partner comprises a salt value of the user identifier (Fox, [0065], salt is combined with the sensitive information before applying the hash function).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Srinivasan to include salting and hashing the user identifier to be used for validating by the trusted partner as taught by Fox for the benefit of improving remote identity verification by protecting user sensitive information from malicious third parties (Fox, [0003]).

As per claim 8, claim 1 is incorporated and the modified Srinivasan does not disclose, however, Fox teaches or suggests: receiving an access token from the trusted partner, the access token allowing the entity to retrieve the user data from the trusted partner (Fox, [0063] and [0067], authentication server generates and provides an access token to client server for obtaining categories of information to retrieve).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Srinivasan to include a token for retrieving user data from the trusted partner as taught by Fox for the benefit of improving remote identity verification by protecting user sensitive information from malicious third parties (Fox, [0003]).

As per claim 9, claim 1 is incorporated and the modified Srinivasan does not disclose, however, Fox teaches or suggests: wherein the user identifier comprises a social security number (Fox, [0065] and [0055], sensitive information includes a social security number).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Srinivasan to include the user identifier to be a social security number as taught by Fox because a person of ordinary skill in the art would know to combine prior art elements according to known methods to yield the predictable result of sensitive user identifier information being social security numbers (KSR).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan view of Kim, Trelin, Gharabegian, Fox, and further in view of Itzhaki et al. (US 20200244640 A1; hereinafter “Itzhaki”).
As per claim 7, claim 6 is incorporated and the modified Srinivasan does not disclose, however, Fox teaches or suggests: 
receiving the salt value from the trusted partner (Fox, [0064], salt is provided to the client server from the authentication server); 
salting and hashing the user identifier on record with the entity to produce an entity salted and hashed user identifier (Fox, [0065], salt is combined with the sensitive information before applying the hash function); 
sending the entity salted and hashed user identifier to the trusted partner (Fox, [0066], client server submits the hash information to the authentication server); and 
receiving an indication from the trusted partner that the entity salted and hashed user identifier matches a trusted salted and hashed user identifier (Fox, [0070]-[0071], authentication server transmits a result of the match to client server).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Srinivasan to include salting and hashing the user identifier to be used for validating by the trusted partner as taught by Fox for the benefit of improving remote identity verification by protecting user sensitive information from malicious third parties (Fox, [0003]).
The modified Srinivasan does not disclose, however, Itzhaki teaches or suggests: sending a hash function (Itzhaki, [0013]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Srinivasan to include the trusted partner sending a hash function to the entity as taught or suggested by Itzhaki because a person of ordinary skill in the art would know to combine prior art elements according to known methods to yield the predictable result of sending a hash function in order for both parties to be able to generate the correct hash for validation purposes (KSR).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan view of Kim, Trelin, Gharabegian, and further in view of Duncan (US 20140230032 A1).
As per claim 21, claim 1 is incorporated and the modified Srinivasan does not disclose, however, Duncan teaches or suggests: updating the risk score criteria to change a threshold risk score to identify low risk and high risk authentications in response to changes in information (Duncan, [0052], risk threshold is adjusted/updated based on different input variables such as a high transaction amount, a request to change account information, and relative riskiness of an underlying transaction).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Srinivasan to include updating a threshold risk score in response to changes in information as taught by Duncan for the benefit of having a dynamic authentication system where a risk threshold can require a variable degree of confidence that the user is who the user purports to be depending on different information (Duncan, [0052]).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Trelin in view of Hart et al. (US 20210056562 A1; hereinafter “Hart”) and further in view of Gharabegian.
As per claim 10, Trelin discloses: a computer implemented method for authenticating a user identity for a user, the method comprising: 
receiving, by a registration entity, user non-sensitive personally identifying information (Trelin, [0083]-[0084], user enters email address (i.e., non-sensitive PII)); 
determining a risk score for the user non-sensitive personally identifying information according to a risk evaluation analysis, wherein the risk score is determined according to an artificial intelligence-based risk analyzer (Trelin, [0086] and [0095], a score is determined based on the email verification by the identification processing 631, [0066], wherein artificial intelligence is used to determine the risk score that represents the risk from the respective information that the person is who he or she asserts to be and 
authenticating the user if the risk score, when compared to a risk score criteria, indicates a low risk that a person attempting to register is not the user (Trelin, [0086] and [0095], user is authenticated if the score indicates sufficient confidence that the person is who he/she is, [0094], wherein the risk score is compared to a confidence threshold (i.e., risk score criteria)).
Trelin does not disclose, however, Hart teaches or suggests: wherein only non-sensitive personally identifying information is exchanged between the entity and the third-party risk analyzer (Hart, [0048], PII is exchanged between ID verification engine 230 and electronic verification system 235 to verify user’s identity, [0046], wherein the PII includes non-sensitive PII such as user’s email address, password, phone number, date of birth, and address).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of Trelin to include only exchanging non-sensitive PII as taught by Hart for the benefit of not exposing the user’s sensitive PII which would be more detrimental to the user if obtained by malicious actors.
While the modified Trelin teaches an artificial intelligence-based risk analyzer to determine the risk of authenticating a user from their PII (Trelin, [0066]), the modified Srinivasan does not disclose it being of a third party. However, Gharabegian teaches or suggests: a third party artificial intelligence software hosted on remote servers to be utilized to perform processing or actions (Gharabegian, [0063], “artificial intelligence and/or machine learning software may not need to be stored on an intelligent shading system 300 and/or third party artificial intelligence and/or machine learning software hosted on remote servers may be utilized to perform this processing or these actions”). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Trelin to include using a third party artificial intelligence software hosted on remote servers as taught by Gharabegian for benefit of offloading processing power (Gharabegian, [0063]).

As per claim 11, claim 10 is incorporated and the modified Trelin discloses: requesting additional information from the user if the risk score indicates a high risk that the person attempting to register is not the user (Trelin, [0087], “approve/deny rules 632 may tell identification processing 631 whether to perform another identity check. When the approve/deny rules 632 determine that a critical point is reached (the point when the identity of the person can be authenticated), the approve/deny rules 632 may communicate with the client 630 (1) pass, (2) fail, or (3) more information needed in order to authenticate the identity of the person”).

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Trelin in view of Hart, Gharabegian, and further in view of Benayed (US 20180343246 A1).
As per claim 12, claim 11 is incorporated and the modified Trelin does not disclose, however, Benayed teaches or suggests: generating a personal registration code (Benayed, [0029], registration code is generated by authentication server); and 
sending the personal registration code to the user through a secondary channel (Benayed, [0029], registration code is sent through secure email address).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Trelin to include generating a registration code, sending the registration code to the user via email, and authenticating the user using the registration code as taught by Benayed for the benefit of enhancing secure authentication of the user by requiring the user to be in possession of the unique registration code in addition to the password/biometric when authenticating (Benayed, [0029]).

As per claim 13, claim 12 is incorporated and the modified Trelin does not disclose, however, Benayed teaches or suggests: wherein the secondary channel comprises one of an e-mail and a phone number (Benayed, [0029], registration code is sent through secure email address).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Trelin to include generating a registration code, sending the registration code to the user via email, and authenticating the user using the registration code as taught by Benayed for the benefit of enhancing secure authentication of the user by requiring the user to be in possession of the unique registration code in addition to the password/biometric when authenticating (Benayed, [0029]).

As per claim 14, claim 12 is incorporated and the modified Trelin does not disclose, however, Benayed teaches or suggests: authenticating the user upon successful use of the personal registration code (Benayed, [0029], user is authenticated after successful use of registration code and user-created password or biometrics).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Trelin to include generating a registration code, sending the registration code to the user via email, and authenticating the user using the registration code as taught by Benayed for the benefit of enhancing secure authentication of the user by requiring the user to be in possession of the unique registration code in addition to the password/biometric when authenticating (Benayed, [0029]).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Trelin in view of Hart, Gharabegian, and further in view of Livesay et al. (US 20160269379 A1; hereinafter “Livesay”).
As per claim 15, claim 11 is incorporated and the modified Trelin does not disclose, however, Livesay teaches or suggests: presenting the user with a query of at least one knowledge based authentication (KBA) question (Livesay, [0167], presenting user with three KBA questions and authenticating the user based on the correct answers to the three KBA questions); and 
authenticating the user when the user successfully answers the at least one KBA question (Livesay, [0167], presenting user with three KBA questions and authenticating the user based on the correct answers to the three KBA questions).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Trelin to include authenticating the user using three KBA questions as taught by Livesay for the benefit of enhancing secure authentication of the user by requiring the user to know more information before being authenticated.

As per claim 16, claim 15 is incorporated and the modified Trelin does not disclose, however, Livesay teaches or suggests: wherein the at least one KBA question comprises at least three KBA questions and the authenticating is performed only if the user successfully answers the at least three KBA questions (Livesay, [0167], presenting user with three KBA questions and authenticating the user based on the correct answers to the three KBA questions).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Trelin to include authenticating the user using three KBA questions as taught by Livesay for the benefit of enhancing secure authentication of the user by requiring the user to know more information before being authenticated.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Trelin in view of Hart, Gharabegian, and further in view of Duncan (US 20140230032 A1).
As per claim 22, claim 10 is incorporated and the modified Trelin does not disclose, however, Duncan teaches or suggests: updating the risk score criteria to change a threshold risk score to identify low risk and high risk authentications in response to changes in information (Duncan, [0052], risk threshold is adjusted/updated based on different input variables such as a high transaction amount, a request to change account information, and relative riskiness of an underlying transaction).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Trelin to include updating a threshold risk score in response to changes in information as taught by Duncan for the benefit of having a dynamic authentication system where the risk threshold can require a variable degree of confidence that the user is who the user purports to be depending on different information (Duncan, [0052]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan in view of Trelin and further in view of Gharabegian.
As per claim 17, Srinivasan discloses: a computer implemented method for proving identity when registering for a service provided by an entity, comprising: 
presenting, by the entity, options for registering for the service to a user (Srinivasan, Fig. 7), wherein the options comprise a first option of validating a user identity through a trusted partner and a second option of validating the user identity through receipt of personal identifying information from the user (Srinivasan, [0024], [0066], and Fig. 7, an application/NPR (i.e., entity) displays options to a user to validate their identity for registration, wherein the options include radio buttons that allow a user to validate via a particular identity provider (i.e., trusted partner), or an option to input PII, e.g., name and email address information (see [0059])); and 
validating the user identity for the service responsive to successful completion of the first option or the second option (Srinivasan, [0066], user is validated through successfully authenticating via a particular identity provider).
Srinivasan does not explicitly disclose, however, Trelin teaches or suggests: applying an artificial intelligence-based risk analysis evaluation to the personal identifying information to generate a risk score and validating the user if the risk score, when compared to a risk score criteria, indicates a low risk that a person attempting to register is not the user (Trelin, [0083]-[0084], user enters email address and other personal identification information during enrollment/registration, [0066], artificial intelligence is used to determine a risk score that represents the risk from the respective information that the person is who he or she asserts to be, [0094], score (i.e., risk score) is determined after identity check, wherein the risk score is compared to a confidence threshold (i.e., risk score criteria), wherein a high risk score indicates that the person is who he or she asserts to be in order to approve the person for enrolment). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of Srinivasan to include applying artificial intelligence to the user’s PII for authenticating the user’s identity as taught by Trelin because a person of ordinary skill in the art would know to combine prior art elements according to known methods to yield the predictable result of obtaining the known benefits of using artificial intelligence for the authentication process, such as automation and reduction of human error (KSR).
While the modified Srinivasan teaches an artificial intelligence-based risk analysis evaluation to determine the risk of authenticating a user from their PII (Trelin, [0066]), the modified Srinivasan does not disclose it being of a third party. However, Gharabegian teaches or suggests: a third party artificial intelligence software hosted on remote servers to be utilized to perform processing or actions (Gharabegian, [0063], “artificial intelligence and/or machine learning software may not need to be stored on an intelligent shading system 300 and/or third party artificial intelligence and/or machine learning software hosted on remote servers may be utilized to perform this processing or these actions”). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Srinivasan to include using a third party artificial intelligence software hosted on remote servers as taught by Gharabegian for benefit of offload processing power (Gharabegian, [0063]).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan in view of Trelin, Gharabegian, and further in view of Kim.
As per claim 18, claim 17 is incorporated and the modified Srinivasan discloses: 
receiving, by the entity, user data from the trusted partner responsive to the user logging into a page on the trusted partner (Srinivasan, [0028]-[0029], identity data is retrieved from an identity provider in response to successful logging into the identity provider); and 
validating the user identity for the service (Srinivasan, [0028], “the user may log in to an application using login credentials for the user's Facebook identity”).
The modified Srinivasan does not disclose, however, Kim teaches or suggests: 
validating the user identity responsive to a determination that a user identifier from the trusted partner matches a user identifier on record with the entity (Kim, [0095] and [0097], a universally unique identifier (UUID) is received from the trusted third party after successful authentication with the trusted third party, [0097], user identity is validated responsive to a determination that the UUID from the trusted third party matches a previously stored UUID).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Srinivasan to include validating the user identity using a user identifier from the trusted partner matching a user identifier on record as taught by Kim for the benefit of validating a user based on a non-sensitive user identifier that is trusted, as opposed to exposing private information (e.g., credit card) which prevents malicious actors from obtaining user sensitive personal identifying information in the validation process (Kim, [0005]).

As per claim 19, claim 18 is incorporated and the modified Srinivasan discloses: populating entity user data for the service according to the user data received from the trusted partner responsive to successfully validation of the user identity (Srinivasan, [0028]-[0029], responsive to successful user log in to the application using login credentials for the user’s Facebook identity, identity information gathered can be used to automatically fill out (i.e., populate) a portion of a form).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan in view of Trelin, Gharabegian, and further in view of Hart.
As per claim 20, claim 17 is incorporated and the modified Srinivasan does not disclose, however, Trelin teaches or suggests: receiving user non-sensitive personally identifying information (Trelin, [0083]-[0084], user enters email address (i.e., non-sensitive PII)); 
determining an additional risk score for the user non-sensitive personally identifying information according to the risk evaluation analysis, wherein the risk score is determined according to a third-party risk analyzer (Trelin, [0086] and [0095], a score is determined based on the email verification by the identification processing 631, [0116], identification processing 631 is implemented as a separate computing device (i.e., third-party risk analyzer)); and 
authenticating the user if a combined risk score indicates a low risk that a person attempting to register is not the user (Trelin, [0086] and [0095], user is authenticated if the score indicates sufficient confidence that the person is who he/she is).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Srinivasan to include receiving non-sensitive PII from the user and authenticating the user based on a score for the received non-sensitive PII as taught by Trelin because validating the non-sensitive PII makes sure that the obtained user information is sufficient to positively identify that the person is who the person claims to be (Trelin, [0005]).
The modified Srinivasan does not disclose, however, Hart teaches or suggests: wherein only non-sensitive personally identifying information is exchanged between the entity and the third-party risk analyzer (Hart, [0048], PII is exchanged between ID verification engine 230 and electronic verification system 235 to verify user’s identity, [0046], wherein the PII includes non-sensitive PII such as user’s email address, password, phone number, date of birth, and address).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Srinivasan to include only exchanging non-sensitive PII as taught by Hart for the benefit of not exposing the user’s sensitive PII which would be more detrimental to the user if obtained by malicious actors.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan in view of Trelin, Gharabegian, and further in view of Duncan (US 20140230032 A1).
As per claim 23, claim 17 is incorporated and the modified Srinivasan does not disclose, however, Duncan teaches or suggests: updating the risk score criteria to change a threshold risk score to identify low risk and high risk authentications in response to changes in information (Duncan, [0052], risk threshold is adjusted/updated based on different input variables such as a high transaction amount, a request to change account information, and relative riskiness of an underlying transaction).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Srinivasan to include updating a threshold risk score in response to changes in information as taught by Duncan for the benefit of having a dynamic authentication system where the risk threshold can require a variable degree of confidence that the user is who the user purports to be depending on different information (Duncan, [0052]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Corretjer et al. (US 20200302543 A1) discloses alternatively moving a system to a third party AI system ([0022]).	

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R LAPIAN whose telephone number is (571)272-7552. The examiner can normally be reached M-F 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER R. LAPIAN
Examiner
Art Unit 2437



/ALEXANDER R LAPIAN/Examiner, Art Unit 2437  

/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437